Citation Nr: 1503031	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for multinodular goiter status post thyroidectomy, claimed as due to exposure ionizing radiation.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) is from December 2008, March 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is stored in Virtual VA, an electronics claims processing system.

The issues of service connection for a low back disorder, an increased rating for pes planus, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have been a "radiation exposed" veteran and there is no probative evidence that he was otherwise exposed to ionizing radiation while in service.

2.  The Veteran's multinodular goiter is not a disease presumed to be related to ionizing radiation.

3.  The Veteran's thyroid disorder was not shown in service, did not manifest until 20 years after service, and is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria are not met for service connection for multinodular goiter status post thyroidectomy, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  A December 2010 pre-decisional letter notified the Veteran of the information and evidence needed to substantiate the claim on appeal, and provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA treatment records have been associated with his paper file and Virtual VA, and radiation dose estimates were sought. 

A VA examination and opinion were not sought regarding this issue as it was not warranted based on the record  According to McLendon, VA must provide a medical examination in a service-connection claim when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or a disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id. at 81.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See, too, Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.).  See, as well, Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest however that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

The determinative question here is whether the Veteran was exposed to ionizing radiation during service or had in-service relevant complaints or treatment.  These matters are factual in nature and are not within the scope of a medical examination.  Here, the Veteran is shown to have had a thyroid disorder that led to a thyroidectomy.  However, there was no event or manifestations is service, he does not have a disease presumptively related to ionizing radiation, the disorder did not manifest until decades after service, and there is no evidence other than his own statements that suggest a link between the disability and service.  Accordingly, a VA medical examination/opinion is not required.  See 38 C.F.R. § 3.159(c)(4).  

Here, the June 2014 Board hearing via videoconference was in compliance with the provisions of Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  Neither the Veteran nor his representative has asserted that the hearing officer failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The issue was identified, it was determined there were no outstanding treatment records, and what evidence was needed to substantiate the claim was explained.  Therefore, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).


The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.


Legal Criteria and Analysis

The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales, 218 F.3d at 1380-81.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  The appellant must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A "radiation-exposed veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d) (2014).

Occupation of Hiroshima or Nagasaki, Japan, by United States forces is defined as official military duties within 10 miles of the city limits of either city which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309(d) (3) (vi) (2014).

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of the ovary. 38 C.F.R. § 3.309(d)(2) (2014).

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i) -(xxiv) (2014).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. 

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. §3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran does not contend and the evidence does not suggest that he participated in a test involving the detonation of a nuclear device, or that he was a prisoner of war in Japan.  Rather, he asserts that he was exposed to radiation through working with nuclear weapons by assembling and disassembling atomic projectiles in Germany from 1983 to 1986.  At the hearing, the Veteran testified that he did not have to wear a radiation badge during service and that a pin held by the officer in charge was used to determine how much radiation was in the area.  See Hearing Transcript in Virtual VA, page 7. 

Based on all of the evidence,  the Veteran was not shown to have engaged in a radiation-risk activity and the evidence does not establish him as a "radiation-exposed veteran".  In light of his contentions, efforts were taken to verify this reported radiation exposure, the RO first requested the DD Form 1141/records of radiation exposure from the National Personnel Records Center in November 2010.  The response in December 2010 was that the document or information requested is not a matter of record.  The RO then requested this information from the Army Dosimetry Center.  Their January 2011 response was that a search for files for records of exposure to ionizing radiation yielded no results; they were unable to locate any records for him.  

In claims involving radiation exposure, information pertaining to a Veteran's radiation dose is normally forwarded to the Under Secretary for Health, who is responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311.  However, in this case since no information was found to reflect radiation exposure, dose estimates were not needed.  

The evidence also does not establish the Veteran had a radiogenic disease meaning a disease that may be induced by ionizing radiation.  Since his multinodular goiter is not listed under 38 C.F.R. § 3.309(d) and is not listed as a radiogenic disease under 38 C.F.R. § 3.311, the disability is not subject to presumptive service connection.

The Veteran testified that his thyroid disorder was diagnosed in 2010 and that his physician, Dr. J. C. told him that it was from radiation exposure.  See Virtual VA Hearing Transcript, page 9.  No statement was found in the record in which Dr. J. C. linked the Veteran's thyroid nodules to service, or more specifically to in-service radiation exposure.  

The file includes VA treatment records from December 2009 show the Veteran had a history of intermittent left-sided neck swelling.  A CT scan revealed an enlarged thyroid.  It was noted in January 2010 endocrinology consult that the Veteran had worked with nuclear weapons in the past while in the military and that he had no past radiation treatment or history of lithium or amlodarone.  In March 2010, a biopsy was performed that revealed no malignant cells in the left thyroid and atypical adenomatoid nodule in the right thyroid.  See Virtual VA CAPRI records pages 385, 381, 377, and 343, received May 25, 2012.  He underwent a total thyroidectomy in May 2010.  See Virtual VA CAPRI record page 311, received May 25, 2012.  A subsequent pathology report revealed there was no malignancy on the right thyroid.  See Virtual VA CAPRI record page 227, received May 25, 2012.

Records that noted possible radiation exposure or radiation exposure in service were based on the Veteran's reported history.  Since there is no evidence that the Veteran's MOS or military service exposed him to radiation, his reports of exposure are inadequate to establish this fact.  Even if the notation of in-service exposure were to suggest a nexus to the thyroid condition, the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

While the Board considered the Veteran's lay statements, he does not have the requisite medical expertise to competent report that his claimed disability demonstrated years after service was due to radiation exposure, or any other incident in service.  His opinions in this regard are not competent.

There was no evidence of a thyroid in service, and the first evidence of a condition was noted 20 years after service.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Furthermore, the Veteran has not presented nor does the record contain any probative evidence that links his thyroid disorder status post thyroidectomy to his military service or claimed in-service radiation exposure.  He testified that the only evidence he has to support his claim is his DD Form 214 that shows he had an Atomic Prefire Supervisors Course.  See Virtual VA Hearing Transcript, page 10.  While this personnel record shows he had this 1 week course in 1985, it does not establish he was actually exposed to radiation.

In summary, the preponderance of the evidence is against the Veteran's claim.  There is no evidence of a thyroid disorder during service or for many years thereafter, and there is no competent evidence of record relating the post-service thyroid disorder to any incident of service.  Again, radiation exposure is not established.  The benefit-of-the-doubt doctrine does not apply, and the service connection claim is denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a thyroidectomy is denied.


REMAND

The Board finds that additional development is needed for the remaining claims.  

The Veteran testified that he received Social Security disability benefits for his feet and back; records associated with this determination should be added to the record.

The Veteran testified to the effect that his bilateral foot disability also aggravated his lumbar disorder.  This theory was not previously addressed or considered when a VA opinion was obtained.  The VA opinions obtained regarding the claimed back disorder also did not fully consider the Veteran's in-service history nor did the examiner have an opportunity to consider the Veteran's reported history.  Once VA undertakes the effort to provide an examination, it must provide an adequate one, else, notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran should be afforded another VA compensation examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014).

The Veteran also testified that his bilateral pes planus has worsened since his last VA examination.  As such, he must be afforded an opportunity to undergo a contemporaneous examination to assess the current level of impairment produced by the bilateral foot disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additional VA treatment records should also be obtained, as well as any records related to a fall that the Veteran had at work.

Since the TDIU claim is based on the service-connected pes planus the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, any decision on the TDIU claim is deferred pending resolution of the increased rating claim for bilateral pes planus.

Finally, the Veteran should be provided VCAA notice as to his claim for service connection for a back disorder on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter as to his claim for service connection for a back disorder as secondary to his service-connected pes planus.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain the Veteran's treatment records from the Shreveport VA treatment facility, dated from January 2008 to March 2009.

3.  Ask the Veteran to identify any VA or non-VA medical care providers that have treated him for his back and/or pes planus since November 2013.  Make arrangements to obtain all records that he adequately identifies.

4.  On VA examination in February 2010, the Veteran stated that he fell at his last job as a result of his pes planus and, as a result, was terminated from work by his employer.  Make arrangements to obtain all records from the Veteran's previous employer concerning the circumstances surrounding his termination from his job, as well as any medical records related to the fall.

5.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits (SSI), as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should place a statement to that effect in the Veteran's claims file.

6.  Next, schedule the Veteran for a VA examination of his spine.  The claims file, a copy of this remand, and VBMS records must be made available to and reviewed by the examiner.  A notation in the report that this has been accomplished should be noted in the report.  The examiner must take a history from the Veteran and complete a thorough examination.  

a) As to each diagnosed lumbar disorder, to include chronic low back strain and degenerative disc disease, provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the current low back disorder had its clinical onset during service or is otherwise related to service?

ii) Is it at least as likely as not that the current low back disorder was caused by the bilateral pes planus, to include by any altered gait associated therewith?

iii) Is it at least as likely as not that the current low back disorder was aggravated (permanently worsened beyond natural progression) by the bilateral pes planus, to include by any altered gait associated therewith?

b) In rendering these opinions, the examiner must also consider and address the following:

* A July 1981 service treatment record shows the Veteran reported he injured his back lifting ammunition 2 weeks earlier; the assessment was back strain.

* A December 1982 service treatment record shows he reported falling off something and having a bruised back and ribs.

* A November 2009 VA treatment record shows the Veteran was evaluated for low back pain with intermittent left lower extremity pain and "myo" spasms for 2 years.  He reported he pulled myo in his back and has had problems ever since.

* In June 2014, he testified that he fell and injured his back in 1982 or 1983 and that he continued to have problems in service.

* The Veteran was shown to have an antalgic gait on VA examination in February 2010.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Schedule the Veteran for a VA examination of his feet to assess the severity and symptomatology of his service-connected bilateral pes planus.  The claims file, to include electronic records, and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.

The examiner should identify all residuals attributable to the Veteran's bilateral pes planus.

The examiner must specifically state whether or not there is evidence of marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; or characteristic callosities.

The examiner must also describe the functional impairment caused by the Veteran's pes planus (to include the effects of medication) on his ability to secure and maintain substantially gainful employment given his high school education and prior work experience.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

8.  Next, review the claims file and ensure that the foregoing development actions have been conducted and fully completed.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
9.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate all of the remaining claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


